  Case 19-33423       Doc 24      Filed 10/15/20 Entered 10/15/20 19:26:52          Desc Main
                                    Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE                                                )      Chapter 7
                                                     )
Kulczycki, Karen L.                                  )      CASE NO. 19-33423-LAH
                                                     )
                                Debtor(s).           )      Hon. LaShonda A. Hunt


                              TRUSTEE’S APPLICATION FOR
                             COMPENSATION AND EXPENSES

TO:     THE HONORABLE LaShonda A. Hunt

        NOW COMES Zane L. Zielinski, Trustee herein, pursuant to 11 U.S.C. §330, and
requests $1,250.00 as compensation and $10.32 for reimbursement of expenses, $0.00 amount of
which has previously been paid.
                         I. COMPUTATION OF COMPENSATION
        Total disbursements to parties in interest, excluding the Debtor, but including holders of
secured claims are $5,000.00. Pursuant to 11 U.S.C. §326, compensation should be computed as
follows:
25% of the First $5,000.00                   $1,250.00                   ($1,250.00 max.)
10% of next $45,000.00                       $0.00                       ($4,500.00 max.)
05% of next $950,000.00                      $0.00                       ($47,500.00 max.)
03% of balance                               $0.00




TOTAL COMPENSATION                           $1,250.00
  Case 19-33423       Doc 24      Filed 10/15/20 Entered 10/15/20 19:26:52      Desc Main
                                    Document     Page 2 of 2



                                   II. TRUSTEE’S EXPENSES

Photocopies                                      $3.20
Postage                                          $7.12


TOTAL EXPENSES                                      $10.32

         The undersigned certifies under penalty of perjury that no agreement or understanding
exists between the undersigned and any other person for sharing of compensation prohibited by
the Bankruptcy Code. No payments have previously been made or promised in any capacity in
connection with the above case.




Dated:      10/15/2020                             /s/ Zane L. Zielinski
                                                   Zane L. Zielinski, Trustee


Zane L. Zielinski
6336 N. Cicero Avenue
Suite 201
Chicago, Illinois 60646
Business           (773)877-3191
